Citation Nr: 1140961	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  03-28 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for residuals, cellulitis with scarring, right upper extremity, claimed as a right shoulder disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1982 to July 1985.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Pittsburgh, Pennsylvania.  

This case was previously before the Board in May 2004 and April 2007 and was remanded for further development.  This case was returned to the Board in August 2008, and the Board denied the claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Court issued a Memorandum decision vacating the Board's decision and remanding the case to the Board for compliance with the decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he is entitled to compensation for additional diagnoses as part of his right shoulder disorder.  Specifically, the Veteran contends that the April 2008 diagnoses of chronic capsulitis of the right glenohumeral joint and supraspinatus tendonitis represent additional and separate diagnoses for which he is entitled to compensation.  

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA examination is necessary to resolve this matter.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a right upper extremity disorder that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  Specifically, the RO/AMC must attempt to collect the following:

a. Treatment records from June 2000 to the present from Emporium Health Center, Sizerville Road, Emporium Pennsylvania; and

b. Employment records, including attendance and missed days from Micron Company, Route 120, Industrial Road, Box 628, Emporium, Pennsylvania, 15834. 

2. The RO/AMC must then obtain these records and associate them with the claims folder.

3. After the passage of a reasonable amount of time, the RO/AMC must afford the Veteran a neurological examination detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research. 

e. If deemed necessary, the RO/AMC shall schedule the Veteran for additional examinations, including but not limited to, orthopedic or dermatologic examinations.  
      
f. The examiner(s) must respond to the following inquiries:

i. Does the Veteran have a neurological disorder of the right upper extremity that is secondary to his service-connected residuals of cellulitis or otherwise related to service?

ii. Does the Veteran have any additional orthopedic or dermatologic disorders, other than residuals of cellulitis, which are secondary to his service-connected disorder or otherwise related to service?

g. In forming an opinion, the examiner's attention is called to the following:

i. The November 2002 complaint of numbness in his right hand after driving extended distances;

ii. The November 2002 diagnosis of status post residuals of cellulitis, right armpit, with scarring; 

iii. The October 2006 diagnosis of right shoulder sprain; 

iv. The April 2008 diagnosis of chronic capsulitis of the right glenohumeral joint; and 

v. The April 2008 diagnosis of supraspinatus tendonitis. 

4. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5. The RO/AMC must then readjudicate the claim of entitlement to an increased rating for a right upper extremity disorder to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that the development directed in this remand is to ensure a comprehensive review of his claim, including his assertions of the severity of his disorders, related symptoms and missed employment. His cooperation is both necessary and appreciated and he is advised that the duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. § 5107(a).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


